Name: Council Decision (CFSP) 2016/318 of 4 March 2016 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: Europe;  international affairs;  civil law
 Date Published: 2016-03-05

 5.3.2016 EN Official Journal of the European Union L 60/76 COUNCIL DECISION (CFSP) 2016/318 of 4 March 2016 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP (1). (2) On 5 March 2015, the Council adopted Decision (CFSP) 2015/364 (2), which provided that the restrictive measures set out in Decision 2014/119/CFSP should apply until 6 March 2016 in respect of fourteen persons and until 6 June 2015 in respect of four persons. (3) On 5 June 2015, the Council adopted Decision (CFSP) 2015/876 (3), which, inter alia, provided that, in respect of two of those four persons, the application of the restrictive measures should be extended until 6 March 2016, and for one of those persons until 6 October 2015. On 5 October 2015, the Council adopted Decision (CFSP) 2015/1781 (4), which provided in respect of that person that the application of the restrictive measures should be extended until 6 March 2016. (4) The restrictive measures set out in Decision 2014/119/CFSP apply until 6 March 2016 in respect of all persons. On the basis of a review of that Decision, the application of those restrictive measures should be extended until 6 March 2017 in respect of 16 persons, the entry for one person should be deleted and the statements of reasons relating to three persons should be updated. (5) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/119/CFSP is amended as follows: (1) in Article 5, the second paragraph is replaced by the following: This Decision shall apply until 6 March 2017.; (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2016. For the Council The President S.A.M. DIJKSMA (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). (2) Council Decision (CFSP) 2015/364 of 5 March 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 62, 6.3.2015, p. 25). (3) Council Decision (CFSP) 2015/876 of 5 June 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 142, 6.6.2015, p. 30). (4) Council Decision (CFSP) 2015/1781 of 5 October 2015 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 259, 6.10.2015, p. 23). ANNEX I. The entry for the following person is deleted from the list set out in the Annex to Decision 2014/119/CFSP: 14. Raisa Vasylivna Bohatyriova II. The entries for the following persons set out in the Annex to Decision 2014/119/CFSP are replaced by the following: Name Identifying information Statement of reasons Date of listing 2. Vitalii Yuriyovych Zakharchenko (Ã iÃ Ã °Ã »iÃ ¹ Ã ®ÃiÃ ¹Ã ¾Ã ²Ã ¸Ã  Ã Ã °Ã Ã °ÃÃ Ã µÃ ½Ã ºÃ ¾), Vitaliy Yurievich Zakharchenko (Ã Ã ¸Ã Ã °Ã »Ã ¸Ã ¹ Ã ®ÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã °Ã Ã °ÃÃ Ã µÃ ½Ã ºÃ ¾) Born on 20 January 1963 in Kostiantynivka (Donetsk oblast), former Minister of Internal Affairs. Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and in connection with the misuse of office by a public office-holder to procure an unjustified advantage for himself or a third party thereby causing a loss to the Ukrainian public budget or assets. 6.3.2014 4. Olena Leonidivna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½iÃ ´iÃ ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ), Elena Leonidovna Lukash (Ã Ã »Ã µÃ ½Ã ° Ã Ã µÃ ¾Ã ½Ã ¸Ã ´Ã ¾Ã ²Ã ½Ã ° Ã Ã Ã ºÃ °Ã ) Born on 12 November 1976 in RÃ ®bniÃ a (Moldova), former Minister of Justice. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets and in connection with the misuse of office by a public office-holder to procure an unjustified advantage for herself or a third party thereby causing a loss to the Ukrainian public budget or assets. 6.3.2014 13. Dmytro Volodymyrovych Tabachnyk (Ã Ã ¼Ã ¸Ã ÃÃ ¾ Ã Ã ¾Ã »Ã ¾Ã ´Ã ¸Ã ¼Ã ¸ÃÃ ¾Ã ²Ã ¸Ã  Ã ¢Ã °Ã ±Ã °Ã Ã ½Ã ¸Ã º) Born on 28 November 1963 in Kiev, former Minister of Education and Science. Person subject to criminal proceedings by the Ukrainian authorities for involvement in the misappropriation of public funds or assets. 6.3.2014